DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 7-9, 11-16, 19, and 20 are pending in the application.  Claims 2, 4-6, 10, 17, and 18 have been canceled.  Claim 1 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2017/0189035 A1) in view of Okubo (EP 3 391 833 A1) and Divino et al. (US 2013/0190801 A1) (“Divino).
Regarding claim 1, Porter discloses (Figures 1-7B) a vaso-occlusive device, comprising: an elongate vaso-occlusive structure (10/100) comprising a mesh body (40, 50; paragraph 0037) configured for implantation in an aneurysm sac (paragraph 0037). Porter discloses that at least a part of the mesh body is made out of the Platinum Group metals, such as, platinum, rhodium, palladium, rhenium, as well as tungsten, gold, silver, tantalum, and alloys of these metals (paragraph 0045) coupled in a braided configuration (paragraphs 0037 and 0038).  Porter further discloses that these metals have significant radiopacity and their alloys may be tailored to accomplish an appropriate blend of flexibility and stiffness (paragraph 0045).  Porter discloses that the mesh body is capable of collapsing to have a first cross-sectional dimension when constrained within a delivery catheter, wherein the mesh body is biased to self-expand from the collapsed configuration (paragraph 0003) into an expanded configuration having a second cross-sectional dimension greater than the first cross-sectional dimension (radially expanded; paragraph 0005) when deployed out of the delivery catheter into the aneurysm sac, and wherein the mesh body has a length greater than 5 cm (paragraph 0042).
However, Porter fails to explicitly disclose that the braided mesh body is made out of gold-platinum alloy wires, wherein the AuPt alloy comprises platinum within the range of 25%-40% by weight.  Porter also fails to disclose that the mesh body having the alloy wires coupled in the braided configuration has a bending stiffness of less than 150 mN/mm.
In the same field of endeavor, Okubo teaches (Figure 3) a vaso-occlusive device made out of a gold-platinum (AuPt) alloy wire, wherein the AuPt alloy comprises platinum within the range of 24%-34% by weight (paragraph 0016). Okubo teaches that this alloy is artifact-free (paragraph 0008). An artifact refers to a phenomenon that an MRI image is distorted (false images) by a difference between the magnetic susceptibility of a metal in a magnetic field and the magnetic susceptibility of a biological tissue in a region around the magnetic field. An artifact can hinder accurate diagnoses and accurate surgeries (paragraph 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the alloy wires coupled in braided configuration to be made out of braided gold-platinum (AuPt) alloy wires, wherein the AuPt alloy comprises platinum within the range of 25%-40% by weight, as taught by Okubo. Porter discloses that an entirety of the braided mesh body is made out of the Platinum Group metals, such as, platinum, rhodium, palladium, rhenium, as well as tungsten, gold, silver, tantalum, and alloys of these metals (Porter, paragraph 0045). Okubo teaches that an AuPt alloy is a beneficial material for forming wires of a vaso-occlusive device. This modification would provide a braided mesh formed of wire that has biocompatibility, excels in anticorrosion, and is artifact-free (Okubo, paragraph 0008). NOTE: the claimed range is 25%-40% platinum by weight. Okubo teaches a range of 24%-34%, which substantially overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
In the same field of endeavor, Divino teaches (Figures 1A-3) a vaso-occlusive device (304) that is formed of a metallic wire material (platinum alloy, paragraph 0096).  Divino teaches that several characteristics of the wire may affect the performance, flexibility, or bendability of the coil (304). For example, the material, cross-sectional shape, diameter, surface finish, shape, and/or size of each wire may be manipulated in order to optimize flexibility of the coil (paragraph 0100).  Divino teaches that "lateral flexibility" may refer to a relative bendability of a wire away from its longitudinal axis and is tested by standard tests such as a 3-point bending test (paragraph 0108). As such, each of the above properties and combinations thereof are recognized as result-effective variables, in that adjusting any single or combination of these properties adjusts the flexibility/bending stiffness of the device. As stated above, Porter in view of Okubo teaches that alloys of Platinum Group metals may be tailored to accomplish an appropriate blend of flexibility and stiffness (Porter, paragraph 0045).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the alloy wires coupled in the braided configurations forming the mesh body of the vaso-occlusive device taught by Porter in view of Okubo such that the mesh body has a resulting bending stiffness of less than 150 mN/mm, since “it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.”  In re Aller, 105 USPQ 233.
Regarding claim 3, Porter in view of Okubo and Divino teaches that the AuPt alloy has a Young's modulus less than 25x106 pounds per square inch (psi) (or 172.36 GPa). NOTE: the Young’s modulus recited in claim 3 is a characteristic of the material disclosed in claim 1. Gold has a Young’s modulus of 78 GPa and platinum has a Young’s modulus of 168 GPa (see https://web.archive.org/web/20171218224723/https://periodictable.com/Properties/A/Yo ungModulus.v.html). Thereby, an alloy of AuPt must necessarily be less than 172.36 GPa in particular, when platinum has a weight within the claimed range.
Regarding claim 7, Porter in view of Okubo and Divino teaches (Porter, Figure 6C) that the vaso-occlusive structure further comprises first and second helically wound portions (123) disposed at respective opposite ends of the mesh body (Porter, paragraph 0037).
Regarding claim 8, Porter in view of Okubo and Divino above teaches the invention substantially as claimed. However, the combined teaching fails to explicitly teach that each of the first and second helically wound coil portions is composed entirely of the AuPt alloy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the first and second helically wound coil portions to be composed entirely of the AuPt alloy for the same reasons the wires of the mesh were modified to be composed of the AuPt alloy. This modification would result in a vaso-occlusive device formed entirely of material that has biocompatibility, excels in anti-corrosion, and is artifact-free (Okubo, paragraph 0008).
Regarding claim 14, Porter in view of Okubo and Divino teaches (Porter, Figure 7A) that the mesh body has a tubular configuration having a circular cross-section in the expanded configuration (Porter, paragraph 0040).

Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive: the Applicant has argued that the bending stiffness of a coil is not the same as the bending stiffness of a mesh body formed by braided wires because a bending stiffness of the coil in Divino is achieved by characteristics of the wire forming the coil whereas a bending stiffness of a mesh body formed by braided alloy wires is significantly more complex in that it is not only attributable to properties of the wires forming the mesh body, but also it is also attributable to how the wires interact among each other in the braided configuration.  The Applicant has also argued that the bending stiffness of Divino cannot be combined with the mesh body of Porter.  The Applicant has further argued that even if the characteristics of the coil wire in Divino are utilized in the mesh body of Porter, the resulting combination still would not result in any mesh body having a bending stiffness of less than 150 mN/mm because none of the cited art discloses or suggests that a bending stiffness of less than 150 mN/mm is desirable for a mesh body of a medical device.  Finally, the Applicant argues that a bending stiffness of less than 150 mN/mm is only taught by the subject application, and accordingly cannot be used in hindsight as the alleged motivation to modify the cited art in order to meet these claimed features.  The Examiner disagrees with these arguments.
The Porter reference discloses the general structure of the vaso-occlusive device claimed.  The Okubo reference is cited to teach the AuPt alloy with platinum within the claimed range.  Porter in view of Okubo teaches the structure of the device claimed (mesh body formed wires coupled in a braided configuration), the material claimed (AuPt alloy), and the composition claimed (platinum within a range of 25%-40% by weight).  Porter further discloses that the materials forming the vaso-occlusive device can be tailored to accomplish an appropriate blend of flexibility and stiffness (paragraph 0045).  The purpose of the Divino reference in the rejection is to show that multiple other characteristics of a wire besides material and material composition are result-effective variables, in that adjusting one of these characteristics, some of them, or all of them would change the flexibility/bending stiffness of the wires forming the vaso-occlusive device.  Changing the bending stiffness of the wires would change the bending stiffness of the vaso-occlusive device as a whole. 
As stated above, Porter in view of Okubo teaches the general conditions of the claim (braided configuration, alloy material, platinum composition, length, etc.).  One having ordinary skill in the art would be able to discover the optimum/working range of 0-150 mN/mm claimed, especially using the teachings of Divino, where multiple other properties can be adjusted to effect bending stiffness.  How the wires are braided/interface with each other, as the Applicant argues, is simply another of the many result-effective variables that could be adjusted by one having ordinary skill in the art to effect bending stiffness.
Claim 1 is obvious because one having ordinary skill in the art would recognize that claimed structure, material, composition, etc. is taught by Porter in view of Okubo, and using the teachings of Divino, would be able to discover a bending stiffness range of 0-150 mN/mm by manipulating one, some, or many characteristics of the braided wires.
Discovering an optimum or workable range when the general conditions of the claim are taught in the prior art is not hindsight reconstruction.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The rejection lays out how the general conditions of the claim are taught in the prior art, how bending-stiffness is a result-effective variable, and how one having ordinary skill in the art would be able to discover the optimum/workable range claimed based on the teachings of the prior art.
For these reasons, the Examiner maintains that claim 1 remains unpatentable over the combined teaching of the Porter, Okubo, and Divino references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771